Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-12, 14-21 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Abstract
The abstract of the disclosure is objected to because it is not proper. The abstract should be in narrative form and should not contain number labels or references. Correction is required.  See MPEP § 608.01(b).

Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a resource allocation unit which allocates resources for executing services”, “two or more resource provision units which provide resources”, “a surplus resource amount acquisition unit which acquires a surplus resource amount”, “a parameter determination unit which … determines at least one among allocation timing, allocatable amount, and priority order at allocation”, “an allocation status management unit which manages resource allocation status” in claims 1, 2 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Further, in regards to claims 1, 2 and 11, the claim limitations “a resource allocation unit”, “two or more resource provision units”, “a surplus resource amount acquisition unit, “a parameter determination unit” and “an allocation status management unit” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks adequate structure to perform the claimed functions. Although, paragraphs 0022-0027 of the specification and Figure 2, disclose a resource allocation system components “usage status acquisition unit”, “parameter determination unit”, “resource allocation unit”, “resource usage status management unit” as performing the functions, they are merely describes as software comments as performing the functions. Further, while the the claims are indefinite and are rejected under 35 U.S.C. 112(b). Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1) Claims 1-10, 14-21 are directed to a resource allocation system; therefore, directed to a machine which is a statutory category of invention. Claim 11 is directed to a management device, thus the claim is directed to a machine, and is a statutory category of invention. Claim 12 is directed to a method; thus this claim is directed to a process, which is one of the statutory categories of invention.
(Step 2A) The claims recite a resource allocation unit which allocates resources for executing services, allocating same to one or more functional units providing a predetermined function as a service; two or more resource provision units which provide resources; a surplus resource amount acquisition unit which acquires a surplus resource amount from a predetermined resource provision unit among the two or more resource provision units; and a parameter determination unit which, on the basis of the surplus resource amount, determines at least one among allocation timing, allocatable amount, and priority order at allocation, said allocation timing being timing at which resource allocation control is performed in the resource allocation unit and said allocatable amount being a resource amount that can be allocated during one allocation a parameter determination unit which, on the basis of the surplus resource amount, determines at least one among allocation timing, allocatable amount, and priority order at allocation…” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually calculating on the basis of the surplus resource amount an allocating timing, an allocatable mount and priority. Similarly, the limitations “a resource allocation unit which allocates resources for executing services” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “allocating” in the context of this claim encompasses the user manually assigning certain resources to certain service/function on the basis of the parameters.  Dependent claims 2-10, 14-21 recite limitations that further narrow the abstract idea but did not cure the issues for the independent claims; therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a surplus resource amount acquisition unit which acquires a surplus resource amount from a predetermined resource provision unit among the two or more resource provision units. The processor in this step is recited at a high-level of generality (i.e., as a general means of gathering surplus resource data for use in the determining step), and amounts to mere data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a management device disposed in one of a plurality of datacenters amounts describe as performing functions amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a management device component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-12, 14-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages lack antecedent basis:
Claim 3, line 17 – the consensus processing --
Claim 7, -- the consensus processing --
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 3, it is uncertain and not clearly understood what is meant by “allocating same to one or more functional units 
Claim 3, line 10, it is uncertain and not clearly understood what is meant by “resources to be managed of an own data center”. Further, line 17 it is uncertain and not clearly understood as to what is meant by “and requests the consensus processing to the allocation status management unit of the own data center” (e.g. is it, and requests the allocation status management unit to perform consensus processing?) Further, unclear as to what is meant by “own data center”. 
As per claim 5, it is uncertain and not clearly understood what is meant by “allocates resources from the resources to be managed on the 

As per claim 11, lines 6-7, it is uncertain and not clearly understood what is meant by “allocates resources from the resources to be managed of an own data center to the one or more functional units” (e.g. is it, allocating resources of a data center to one or more functional units?). Lines 17-19, recites “determines at least one among allocation timing … said allocation timing being timing at which resource allocation control is performed in the resource allocation unit”. However, it is not clearly defined as to what constitutes “allocation timing” nor it is clear how to determined said allocation timing. It is further uncertain as to what is meant by the limitations “being timing at which resource allocation control is performed in the resource allocation unit. 
As per claim 12, lines 7-9, recites “determines … at least one among allocation timing … said allocation timing being timing at which resource allocation control is performed in the resource allocation unit”. However, it is not clearly defined as to what constitutes “allocation timing” nor it is clear how to determined said allocation timing. It is further uncertain as to what is meant by the limitations “being timing at which resource allocation control is performed in the resource allocation unit”.
As per claim 2-10, 14-21, they are rejected as being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kazufumi et al. (JP 2016146078A, Translated) in view of Nakadai et al. “Server Capacity Planning with Priority Allocation for Service Level Management in Heterogeneous Server Clusters”.

As per claim 1, Kazufumi teaches the invention substantially as claimed including a resource allocation system comprising: 
a resource allocation unit which allocates resources for executing services, allocating same to one or more functional units [virtual machines] providing a predetermined function as a service (par. 0015 … The resource control unit 230 in the DC secures [allocates] and releases resources in the data center, and manages the server 240 to create and release the virtual machine [e.g. functional units that execute services]);
two or more resource provision units which provide resources (Fig. 1, 
a surplus resource amount acquisition unit which acquires a surplus resource amount from a predetermined resource provision unit among the two or more resource provision units (par. 0019 … Next, the resource management / control unit 410 requests the resource information collection unit 210 in the DC of the selected data center 200-1 to confirm whether the resources can be secured (step S7). 229 The resource information collection unit 210 in the DC acquires the resource information from the DC resource information table 220 and notifies the result of whether or not the resource can be secured). 
Kazufumi does not expressly disclose: a parameter determination unit which, on the basis of the surplus resource amount, determines at least one among allocation timing, allocatable amount, and priority order at allocation, said allocation timing being timing at which resource allocation control is performed in the resource allocation unit and said allocatable amount being a resource amount that can be allocated during one allocation control.
However, Nakadai teaches: a parameter determination unit which, on the basis of the surplus resource amount, determines at least one among allocation timing, allocatable amount, and priority order at allocation, said allocation timing being timing at which resource allocation control is performed in the resource allocation unit and said allocatable amount being a resource amount that can be allocated during one allocation control (page 753, left column, lines 28-30 … In this method, several services share a pool of servers that are allocated to the services on demand; page 753, left column, lines 1-3, The server capacity planning function should 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kazufumi by incorporating the method of allocating resources as set forth by Nakadai because it would provide for efficiently allocating resources to services from among data centers so as to optimize the utilization of the resources, while also improving performance of services.

As per claim 2, Kazufumi teaches further comprising an allocation status management unit which manages resource allocation status in the two or more resource provision units (par. 0015 … The resource information collection unit 210 in the DC collects the resource information in the data center, updates the resource information table 220.). Nakadai teaches wherein the parameter determination unit determines the allocation timing, the allocatable amount, and the priority order on the basis of the surplus resource amount and the allocation status (page 753, left column, lines 1-3, The server capacity planning function should calculate both what kinds of servers and how many servers should be allocated. Lines 14-16 … when the number of available pool servers becomes small, the available servers should be allocated to high-priority services). 

As per claim 12, Kazufumi teaches the invention substantially as claimed including a method of allocating resources, wherein an information processing device:
acquires a surplus resource amount from a predetermined resource provision unit among two or more resource provision units [datacenters] which provide resources to be allocated to one or more functional units, the one or more functional units providing a predetermined function as a service (par. 0019 … Next, the resource management / control unit 410 requests the resource information collection unit 210 in the DC of the selected data center 200-1 to confirm whether the resources can be secured [surplus resources can be allocated] (step S7). 229 The resource information collection unit 210 in the DC acquires the resource information from the DC resource information table 220 and notifies the result of whether or not the resource can be secured; par. 0007, when the resources required for collecting and service requests [services] cannot be secured in the first data center, the resources of another data center (second data center) are secured to generate a virtual machine, and the second data center is used for the second data center. That is, first data center and a second data center provide resource for executing virtual machines [functional units] to execute predetermined service [function] based on surplus resource available in the datacenters).
Kazufumi does not expressly disclose: determines, on the basis of the surplus resource amount, at least one among allocation timing, allocatable amount, and priority order at allocation, said allocation timing being timing at which resource allocation control is performed in the resource allocation unit and said allocatable amount being a 
However, Nakadai teaches: determines, on the basis of the surplus resource amount, at least one among allocation timing, allocatable amount, and priority order at allocation, said allocation timing being timing at which resource allocation control is performed in the resource allocation unit and said allocatable amount being a resource amount that can be allocated during one allocation control (page 753, left column, lines 28-30 … In this method, several services share a pool of servers that are allocated to the services on demand; page 753, left column, lines 1-3, The server capacity planning function should calculate both what kinds of servers and how many servers should be allocated. Lines 14-16 … when the number of available pool servers becomes small, the available servers should be allocated to high-priority services. That is, it provides for allocating resources to services, where resource allocation is determined on the basis of surplus resources [available resources] and service priorities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kazufumi by incorporating the method of allocating resources as set forth by Nakadai because it would provide for efficiently allocating resources to services from among data centers so as to optimize the utilization of the resources, while also improving performance of services.

Claims 3-4, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazufumi in view of Nakadai as applied to claim 1, and further in view of Pickover et al. (U.S. Pub. No. 20180315055 A1).

As per claim 3 Kazufumi teaches further comprising:  an allocation status management unit which manages resource allocation status in the two or more resource provision units (par. 0015 … The resource information collection unit 210 in the DC collects the resource information in the data center, updates the resource information table 220); and
a plurality of data centers serving as management units for resources provided by the two or more resource provision units (Fig. 1, describes a plurality of Data Centers DC1-DCn which provide resources),
wherein the resource allocation unit, the surplus resource amount acquisition unit, the parameter determination unit, and the allocation status management unit are disposed in each of the data centers (par. 0015 Each data center 200 is connected to the WAN 100 via the gateway 201. The data center 200 includes a resource information collection unit 210 in DC, a DC resource information table 220, a resource control unit 230 in DC, and a physical server),
the surplus resource amount acquisition unit acquires a surplus resource amount from a resource provision unit that provides resources to be managed of an own data center (par. 0019 The resource information collection unit 210 in the DC acquires the resource information from the DC resource information table 220 and notifies the result of whether or not the resource can be secured),
Nakadai teaches: the parameter determination unit determines at least one of the allocation timing, the allocatable amount, and the priority order in the own data center on the basis of the surplus resource amount, and requests the … processing to the allocation status management unit of the own data center on the basis of the determination (page 753, left column, lines 28-30 … In this method, several services share a pool of servers that are allocated to the services on demand; page 753, left column, lines 1-3, The server capacity planning function should calculate both what kinds of servers and how many servers should be allocated. Lines 14-16 … when the number of available pool servers becomes small, the available servers should be allocated to high-priority services. That is, it provides for allocating resources to services, where resource allocation is determined on the basis of surplus [available resources] and service priorities), and the resource allocation unit allocates resources from the resources to be managed on the basis of information recorded in the … of the own data center (par. 0015 … The resource control unit 230 in the DC secures [allocates] and releases resources in the data center).
Kazufumi and Nakadai does not expressly teach: the allocation status management unit shares a blockchain, to which a block is added via predetermined consensus processing, with an allocation status management unit disposed in another data center, the block containing allocation information on allocation based on a resource allocation request to any one of the plurality of data centers.
However, Pickover teaches: the allocation status management unit shares a blockchain, to which a block is added via predetermined consensus processing, with an allocation status management unit disposed in another data center, the block containing allocation information on allocation based on a resource allocation request to any one of the plurality of data centers (par. 0078 The present system and method may also record on the blockchain, such as on IBM's open to be used [to be shared] for business needs in data centers, businesses, homes, and so forth: user, location, usage, and maintenance of items; par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazufumi and Nakadai to incorporate a blockchain as set forth by Pickover because such a blockchain ledger would provide for securely and reliably storing and sharing allocation information among management servers on different data centers, with predictable results.

As per claim 4, Kazufumi teaches further comprising: an allocation status management unit which manages resource allocation status in the two or more resource provision units (par. 0015 … The resource control unit 230 in the DC secures [allocates] and releases resources in the data center, and manages the server 240 to create and release the virtual machine); and
a plurality of data centers serving as management units for resources provided by the two or more resource provision units (Fig. 1, describes a plurality of Data Centers DC1-DCn which provide resources [e.g. servers]),
wherein the resource allocation unit, the surplus resource amount acquisition unit, the parameter determination unit, and the allocation status management unit are disposed in each of the data centers (par. 0015 Each data center 200 is connected to the WAN 100 via the gateway 201. The data center 200 includes a resource information collection unit 210 in DC, a DC resource information table 220, a resource control unit 230 in DC, and a physical server),
the surplus resource amount acquisition unit acquires a surplus resource amount from a resource provision unit that provides resources to be managed of an own data center (par. 0019 … Next, the resource management / control unit 410 requests the resource information collection unit 210 in the DC of the selected data center 200-1 to confirm whether the resources can be secured (step S7). 229 The resource information collection unit 210 in the DC acquires the resource information from the DC resource information table 220 and notifies the result of whether or not the resource can be secured),
Nakadai teaches: the parameter determination unit determines at least one of the allocation timing, the allocatable amount, and the priority order in the own data center on the basis of the surplus resource amount and past resource allocation status indicated by the blockchain of the own data center (page 753, left column, lines 28-30 … In this method, several services share a pool of servers that are allocated to the services on demand; page 753, left column, lines 1-3, The server capacity planning function should calculate both what kinds of servers and how many servers should be allocated. Lines 14-16 … when the number of available pool servers becomes small, the available servers should be allocated to high-priority services. That is, it provides for allocating resources to services, where resource allocation is determined on the basis of surplus [available resources] and service priorities).

However, Pickover teaches: the allocation status management unit shares a blockchain, to which a block is added via predetermined consensus processing, with an allocation status management unit disposed in another data center, the block containing allocation information on allocation based on a resource allocation request to any one of the plurality of data centers (par. 0078 The present system and method may also record on the blockchain, such as on IBM's open blockchain network to be used [to be shared] for business needs in data centers, businesses, homes, and so forth: user, location, usage, and maintenance of items; par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazufumi and Nakadai to incorporate a blockchain as set forth by Pickover because such a blockchain ledger would provide for securely and reliably storing and sharing allocation information among management servers on different data centers, with predictable results.
 

As per claim 7, Nakaday, Kasufumi and Pickover teaches the limitations of claim 3. Nakadai further teaches wherein the parameter determination unit selects a request to be controlled from received resource allocation requests on the basis of the determination, and requests the … processing for a block containing the allocation information based on the selected request (page 753, right col. Services are prioritized by the design of fuzzy rules. Resource usage states, such as the number of pool servers, are specified in the antecedent … The algorithm forwards requests to servers according to weights that are decided so as to equalize service qualities among servers). Nakdia does not teach consensus processing. Pickover further teaches consensus processing (par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters).  

As per claim 8, Nakadai teaches wherein the parameter determination unit selects a request on the basis of the determined allocatable amount, priority of a received resource allocation request, a request amount of a received resource allocation request, or past allocation frequency to each functional unit grasped from information recorded in the blockchain of an own data center (page 753, left column, lines 28-30 … In this method, several services share a pool of servers that are allocated to the services on demand; page 753, left column, lines 1-3, The server capacity 

As per claim 9, Kasufumi, Nakaday and Pickover teaches the limitations of claim 7. Nakadai teaches wherein the parameter determination unit determines a parameter regarding a difficulty level of the …. processing on the basis of priority or amount of a selected request (page 753, left column, lines 14-16 … when the number of available pool servers becomes small, the available servers should be allocated to high-priority services. Here, high priority services have higher difficulty level and low priority services have low difficulty level).  Nakdai does not disclose consensus processing. Pickover teaches consensus processing (par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to block chain from plurality of datacenters). 

As per claim 11, Kasufumi teaches the invention substantially as claimed including a management device disposed in any one of a plurality of data centers (Fig. 1, describes a plurality of Data Centers DC1-DCn which provide resources [e.g. the data centers being provided as management units for resources provided by two or more resource provision units, the resource provision units providing resources to be allocated to one or more functional units providing a predetermined function as a service (par. 0015 … The resource control unit 230 in the DC secures [allocates] and releases resources in the data center, and manages the server 240 to create and release the virtual machine[s] [e.g. functional units that execute services]), the management device comprising: 
a resource allocation unit which allocates resources from the resources to be managed of an own data center to the one or more functional units (par. 0015 … The resource control unit 230 in the DC secures [allocates] and releases resources in the data center, and manages the server 240 to create and release the virtual machine); 
a surplus resource amount acquisition unit which acquires a surplus resource amount from a resource provision unit that provides the resources to be managed (par. 0019 … Next, the resource management / control unit 410 requests the resource information collection unit 210 in the DC of the selected data center 200-1 to confirm whether the resources can be secured (step S7). 229 The resource information collection unit 210 in the DC acquires the resource information from the DC resource information table 220 and notifies the result of whether or not the resource can be secured); 
an allocation status management unit which manages resource allocation status in the two or more resource provision units … (par. 0015 … The resource information collection unit 210 in the DC collects the resource information in the data 
wherein the resource allocation unit allocates resources on the basis of information recorded … performed on the basis of determination of the parameter determination unit (par. 0015 … The resource control unit 230 in the DC secures [allocates] and releases resources in the data center). 
Kuzufumi does not expressly teach: a parameter determination unit which, on the basis of the surplus resource amount, determines at least one among allocation timing, allocatable amount, and priority order at allocation, said allocation timing being timing at which resource allocation control is performed in the resource allocation unit and said allocatable amount being a resource amount that can be allocated during one allocation control.
However, Nakadai teaches: a parameter determination unit which, on the basis of the surplus resource amount, determines at least one among allocation timing, allocatable amount, and priority order at allocation, said allocation timing being timing at which resource allocation control is performed in the resource allocation unit and said allocatable amount being a resource amount that can be allocated during one allocation control (page 753, left column, lines 28-30 … In this method, several services share a pool of servers that are allocated to the services on demand; page 753, left column, lines 1-3, The server capacity planning function should calculate both what kinds of servers and how many servers should be allocated. Lines 14-16 … when the number of available pool servers becomes small, the available servers should be allocated to high-priority services. That is, it provides for allocating resources to services, where resource allocation is determined on the basis of surplus 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kazufumi by incorporating the method of allocating resources as set forty by Nakadai because it would provide for efficiently allocating resources to services from among data centers in order to optimize the utilization of resources, while also improving performance of services.
Kazufumi and Zakadai does not expressly teach: the allocation status management unit managing the allocation status by sharing a blockchain, to which a block is added via predetermined consensus processing, with an allocation status management unit disposed in another data center, the block containing allocation information on allocation based on a resource allocation request to any one of the data centers.
However, Pickover discloses the allocation status management unit managing the allocation status by sharing a blockchain, to which a block is added via predetermined consensus processing, with an allocation status management unit disposed in another data center, the block containing allocation information on allocation based on a resource allocation request to any one of the data centers, (par. 0078 The present system and method may also record on the blockchain, such as on IBM's open blockchain network to be used [to be shared] for business needs in data centers, businesses, homes, and so forth: user, location, usage, and maintenance of items; par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazufumi and Nakadai to incorporate a blockchain as set forth by Pickover because such a blockchain ledger would provide for securely and reliably storing and sharing allocation information among management servers on different data centers, with predictable results.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazufumi in view of Nakadai, Pickover as applied to claims 3 and further in view of DILLENBERGER et al. (US Pub. No. 20170212781 A1).

As per claim 5, Kazufumi further teaches wherein the resource allocation unit allocates resources from the resources to be managed on the basis of allocation information in … data center (par. 0015 … The resource control unit 230 in the DC secures [allocates] and releases resources in the data center, and manages the server 240 to create and release the virtual machine [for processing services]). 
Kazufumi does not teach: on the basis of … information in the block at timing when a block is newly added to the blockchain of an own data center. For purposes of examination these limitations are interpreted as performing allocation [or any other type of processing] on the basis of information of a last block of data added to a blockchain. 
However DILLENBERGER teaches: … allocates resources from the resources to be managed on the basis of allocation information in the block at timing when a block is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Kazufumi, Nakadai and Pickover to incorporate the method adding data blocks to a blockchain as set forth by DILLENBERGER because it would provide for adding allocation information as new blocks to the blockchain, and accessing the information in the new block to process subsequent request to allocate resources from different datacenters, with predictable results. 

As per claim 14, it is a resource allocation system having similar limitations as claim 5. Thus, claim 14 is rejected for the same rationale as claim 5.

Claims 6, 10, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazufumi in view of Nakadai and Pickover as applied to claims 3-4 and further in view of Foley et al. (US Pub. No. 20180173735 A1).

As per claim 6, Kazufumi, Nakadai and Pickover teaches the limitations of claim 3. Kazufumi, Nakadai and Pickover does not expressly teach: wherein the allocation timing is determined by determining a parameter regarding … processing.
However, Foley teaches: wherein the allocation timing is determined by determining a parameter regarding a difficulty level of the consensus processing (par. 0047 In an alternate embodiment, the system can import predefined complexity levels associated with policy rules 307 instead of measuring the actual processing time required to evaluate the policy rules against the database data sample 306 …The predefined complexity levels can correspond to various processing times [timing], and can be used by the system in its compilation of the mean times for use in calculating the total estimated time. Using the predefined complexity levels can produce less detailed information, but can increase the system speed at producing estimation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kazufumi, Nakadai and Pickover by incorporating the method of determining processing times as set forth by Foley because it would allow for determining allocation timings at least based on the predefined complexity levels. 

As per claim 10, Foley teaches wherein the allocatable amount is changed in accordance with time required for the … processing (par. 0043 … Performance factors 200 can also include … the data source's processing capacity, operating system, amount of random access memory; par. 0047 … the predefined complexity levels can correspond to various processing times, and can be used by the system in its compilation of the mean times for use in calculating the total estimated time). Pickover, further teaches consensus processing (par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters).


As per claim 15, Foley further teaches wherein the allocation timing is determined by determining a parameter regarding a difficulty level of the consensus processing (par. 0047 In an alternate embodiment, the system can import predefined complexity levels associated with policy rules 307 instead of measuring the actual processing time required to evaluate the policy rules against the database data sample 306 …The predefined complexity levels can correspond to various processing times [timing], and can be used by the system in its compilation of the mean times for use in calculating the total estimated time. Using the predefined complexity levels can produce less detailed information, but can increase the system speed at producing estimation).

As per claim 17, it is a resource allocation system having similar limitations as claim 15. Thus, claim 17 is rejected for the same rationale as applied to claim 15.

As per claim 18, Foley teaches: wherein the parameter determination unit selects a request to be controlled from received resource allocation requests on the basis of the determination … (par. 0047 In an alternate embodiment, the system can import predefined complexity levels associated with policy rules 307 instead of measuring the actual processing time required to evaluate the policy rules against the database data sample 306 …The predefined complexity levels can correspond to various processing times [timing], and can be used by the system in its compilation of the mean times for use in calculating the total estimated time. Using the predefined complexity levels can produce less detailed information, but can increase the system speed at producing estimation). Pickover, further teaches: requests the consensus processing for a block containing the allocation information based on the selected request (par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters).

As per claim 20, it is a resource allocation system having similar limitations as claim 18. Thus, claim 20 is rejected for the same rationale as applied to claim 18. 


Claims 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kazufumi in view of Nakadai, Pickover and DILLENBERGER as applied to claims 5, and further in view of Foley et al. (US Pub. No. 20180173735 A1).

As per claim 16, Nakadai, Kazufumi, Pickover, and DILLENBERGER teaches the limitations of claim 5. Pickover, further teaches consensus processing (par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to block chain from plurality of datacenters). 
Nakadai, Kazufumi, Pickover and DILLENBERGER does not expressly teach: wherein the allocation timing is determined by determining a parameter regarding a difficulty level of the …. Processing.
However, Foley teaches: wherein the allocation timing is determined by determining a parameter regarding a difficulty level of the …. processing (par. 0047 In an alternate embodiment, the system can import predefined complexity levels associated with policy rules 307 instead of measuring the actual processing time required to evaluate the policy rules against the database data sample 306 …The predefined complexity levels can correspond to various processing times [timing], and can be used by the system in its compilation of the mean times for use in calculating the total estimated time. Using the predefined complexity levels can produce less detailed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kazufumi, Nakadai, Pickover and DILLENBERGER by incorporating the method determining processing times as set forth by Foley because it would allow for efficiently determining allocation timings at least based on the predefined complexity levels. 

As per claim 19, Foley further teaches: wherein the parameter determination unit selects a request to be controlled from received resource allocation requests on the basis of the determination … (par. 0047 In an alternate embodiment, the system can import predefined complexity levels associated with policy rules 307 instead of measuring the actual processing time required to evaluate the policy rules against the database data sample 306 …The predefined complexity levels can correspond to various processing times [timing], and can be used by the system in its compilation of the mean times for use in calculating the total estimated time. Using the predefined complexity levels can produce less detailed information, but can increase the system speed at producing estimation). Pickover, further teaches: requests the consensus processing for a block containing the allocation information based on the selected request (par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism
As per claim 21, Foley teaches: wherein the parameter determination unit selects a request to be controlled from received resource allocation requests on the basis of the determination … (par. 0047 In an alternate embodiment, the system can import predefined complexity levels associated with policy rules 307 instead of measuring the actual processing time required to evaluate the policy rules against the database data sample 306 …The predefined complexity levels can correspond to various processing times [timing], and can be used by the system in its compilation of the mean times for use in calculating the total estimated time. Using the predefined complexity levels can produce less detailed information, but can increase the system speed at producing estimation). Pickover, further teaches: requests the consensus processing for a block containing the allocation information based on the selected request (par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
/WH/
Examiner, Art Unit 2195